DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 7 is cancel.

Reasons for Allowance
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites, inter alia, the outer layer portion includes a plurality of first outer layer portions that are each connected to a respective one of the outward transition portions extending from a position of the inner layer portion that is between end portions of the inner layer portion in a winding axial direction and connected to the inward transition portion,
the inward transition portion extends to another position of the inner layer portion that is between the end portions of the inner layer portion in the winding axial direction,
the inner layer portion includes a first inner layer portion on which no outer layer portion is disposed, the first inner layer portion has a plurality of turns, and
a first end of the first inner layer portion is connected to the inward transition portion and a second end of the first inner layer portion is connected to the terminal electrode.
Claim 3 recites, inter alia, the outer layer portion includes a plurality of first outer layer portions that are each connected to a respective one of the outward transition portions extending from a position of the inner layer portion that is between end portions of the inner layer portion in a winding axial direction and connected to the inward transition portion,
the inward transition portion extends to another position of the inner layer portion that is between the end portions of the inner layer portion in the winding axial direction.,
the inner layer portion includes a first inner layer portion such that a first end of the first inner layer portion is connected to the inward transition portion and a second end of the first inner layer portion is connected to the terminal electrode, and
a ratio of a number of the turns of the inner layer portion to a number of the turns of the wire assembly is more than 60 percent.
Claim 4 recites, inter alia, the outer layer portion includes a plurality of first outer layer portions that are each connected to a respective one of the outward transition portions extending from a position of the inner layer portion that is between end portions of the inner layer portion in a winding axial direction and connected to the inward transition portion,
the inner layer portion includes a first inner layer portion such that the inward transition portion extends to a first end of the first inner layer portion, the first end of the first inner layer portion being between the end portions of the inner layer portion in the winding axial direction, and a second end of the first inner layer portion is connected to the terminal electrode, and
the plurality of outward transition portions extend from a same side of the winding core portion.
The reference of record does not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZFUNG JACKIE CHAN whose telephone number is (571)270-7981.  The examiner can normally be reached on M-TH 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TSZFUNG J CHAN/Primary Examiner, Art Unit 2837